                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA                        5/31/2019

                                 HELENA DIVISION

LL LIQUOR, INC., d/b/a Lolo Liquor,
a Montana corporation,
                                                 No. CV 15-71-H-SEH
                             Plaintiff,

 vs.                                             ORDER


STATE OF MONTANA; STEVE
BULLOCK, in his official capacity as
the Governor of Montana;
MONTANA DEPARTMENT OF
REVENUE; MIKE KADAS, in his
official capacity as the Director of the
Montana Department of Revenue; and
JOHN DOES 1-X,

                             Defendants.


       Plaintiff has filed a Motion in Limine. Nothing in the motion indicates

compliance with L.R. 7.l(c)(l).

       ORDERED:

       Plaintiffs Motion in Limine 1 is DENIED without prejudice for failure to



       1
           Doc. 85.
comply with L.R. 7. l(c)(l ). Plaintiff may resubmit the motion in proper form.
                   s+
      DATED this 3/~ay of May, 2019.




                                            ~{t;kl'tl~
                                            United States District Judge




                                      -2-
